Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a bike rack system comprising all the claimed features combined and having in particularly a forward portion including a radiused structure positioned substantially perpendicular relative to the mounting surface and configured to extend, from a first vertical portion, substantially circumferentially along the periphery of a wheel of at least one of the first bicycle and the second bicycle, thus defining a concave portion configured to receive the wheel of at least one of the first bicycle and the second bicycle, a rearward portion including one or more tube assemblies configured to be coupled to the radiused structure of the forward portion, wherein the rearward portion includes: a first section configured to extend perpendicularly from the mounting surface, thus defining a first mounting position where the first section contacts the mounting surface, a second section configured to extend diagonally away from the first section and the forward portion, and a third section configured to bend back and extend toward the forward portion and least partially over the first mounting position as recited in independent claims 1, 11, and 16..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
khc